Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Brech et al. (10,707,818), hereinafter called BRECH.

Regarding claim 2, further comprising: see Figure 5, wherein bondpad (252) can be read as a second output bondpad integrally formed in the semiconductor die between the transistor and the output die side, wherein the second output bondpad is directly electrically connected to the output.  
Regarding claim 3, wherein the transistor is a field effect transistor and the connections claimed are inherently seen in the reference circuit.
Regarding claim 15, see claim 1 above, further block (210) can be read as claimed output circuit having the connection as claimed.
Regarding claim 16, see Figure 5B, wherein: the at least one first bondwire (254) comprises a plurality of bondwires with first ends connected to the first output bondpad, and second ends connected to the amplifier output.  

Regarding claim 18, see Figure 5A, wherein the at least one passive device (resistor or capacitor shown) is coupled to the amplifier substrate between the transistor die and the amplifier output.  
Regarding claim 19, see Figure 5A, wherein the at least one passive device (resistor or capacitor shown) is coupled to the amplifier substrate between the transistor die and the amplifier input.  
Regarding claim 20, further comprising: see Figure 5B, wherein bondpad (bottom 252) can be read as a second output bondpad integrally formed in the semiconductor die between the transistor and the output die side, wherein the second output bondpad is directly electrically connected to the output.  
Regarding claim 21, see Figure 5B, wherein: the at least one first bondwire (top 252) comprises a plurality of first bondwires with first ends connected to the first output bondpad, and second ends connected to the at least one passive device; and the at least one second bondwire (bottom 252) comprises a plurality of second bondwires with first ends connected to the second output bondpad, and second ends connected to the amplifier output.  
Regarding claim 22, see Figure 5B, wherein: the at least one first bondwire comprises a plurality of first bondwires with first ends connected to the first output 
	Regarding claim 23, wherein capacitor (25) can be read as claimed capacitor.
	Regarding claim 24, see Figures 4A and 4B, wherein block (114/116) can be read as a baseband termination circuit electrically connected to a connection node between the at least one first bondwire and the capacitor, wherein the baseband termination circuit includes an envelope resistor, an envelope inductor, and an envelope capacitor coupled in series between the connection node and the ground reference node.  
Regarding claim 25, wherein the output circuit (block 116) further includes a capacitor with a first terminal coupled to the at least one first bondwire, and a second terminal electrically coupled to a ground reference node, wherein the at least one first bondwire and the capacitor form a series inductor/capacitor (LC) circuit that resonates at or near a second harmonic frequency.  

Allowable Subject Matter
Claims 4-14 are allowed.
Claims 26 and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

among others, no prior at found having a first transistor finger integrally formed in the semiconductor die between the input die side and the output die side, wherein the first transistor finger includes a first gate extending in a first direction from the input die side toward the output die side and overlying a first channel region in the base semiconductor substrate, wherein the first gate has a first gate end proximate to the input die side, a second gate end proximate to the output die side, and first and second gate sides extending between the first and second gate ends, a first drain region in the base semiconductor substrate and extending in the first direction, wherein the first drain region is located adjacent to the first gate side, and a first drain contact overlying the first drain region and extending in the first direction, wherein the first drain contact has a first drain contact end proximate to the input die side, and a second drain contact end proximate to the output die side; a first gate bondpad electrically connected to the first gate, wherein the first gate bondpad is integrally formed in the build-up structure between the input die side and the first transistor finger; and a first input-side drain bondpad directly electrically connected to the first drain contact, wherein the first input-side drain bondpad is integrally formed in the build-up structure between the input die side and the first transistor finger.  

The following is a statement of reasons for the indication of allowable subject matter:  
Claims 26 and 27, among others, cited arts do not disclose a power divider with a divider input configured to receive a radio frequency (RF) signal, a first divider output .  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional reference(s) cited in PTO-892 show further analogous prior art circuitry. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Khanh V. Nguyen whose telephone number is (571) 272-1767. The examiner can normally be reached from 8:30 AM – 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LINCOLN D. DONOVAN can be reached on (571) 272-1988. The fax phone numbers for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application lnformation Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	
	/KHANH V NGUYEN/           Primary Examiner, Art Unit 2843